

117 HRES 314 IH: Commending the men and women of U.S. Customs and Border Protection for their service and sacrifice amidst a growing crisis at the southern border.
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 314IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Keller submitted the following resolution; which was referred to the Committee on Homeland Security, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommending the men and women of U.S. Customs and Border Protection for their service and sacrifice amidst a growing crisis at the southern border.Whereas there is a growing humanitarian and national security crisis at the southern border;Whereas the United States is experiencing the highest number of illegal crossings in 15 years, 171,000 of which occurred in March 2021 alone;Whereas border facilities are at 1,700-percent capacity;Whereas two Yemeni terrorists on the Federal no-fly list were recently apprehended while trying to breach the southern border; andWhereas the Biden Administration and Vice President Harris have refused to acknowledge this crisis and take the necessary steps to secure the border, putting enormous strain on U.S. Customs and Border Protection agents: Now, therefore, be itThat the men and women of the U.S. Customs and Border Protection—(1)are deserving of recognition for their tireless work to defend American sovereignty, uphold law and order, and mitigate the humanitarian and national security threat unfolding at the southern border; (2)deserve gratitude for their service, integrity, and steadfast commitment to fulfill the duties in which they are entrusted; and(3)should be commended for their sacrifice while being away from their families and putting their lives at risk to protect our communities.